Title: From George Washington to Henry Laurens, 1 January 1778
From: Washington, George
To: Laurens, Henry

 

Sir
Head Quarters Valley Forge 1st Jany 1778

I have been duly honored with your several favors of the 23d 24th and 25th ulto with the enclosures to which they allude.
In my letters of the 22d and 23d of last month, I mentioned the difficulties which the Service laboured under for want of a Qr Masr Genl and as I am induced to beleive that a new nomination has not been made since Genl Mifflins resignation, because Congress could not fix upon any person in their opinions fully qualified to fill that important office, I thought it my duty, to endeavour to find out a Gentleman, who I could venture to recommend, either from my own particular knowledge or from that of others. That my enquiries might be more extensive, I occasionally mentioned the matter to the General and Feild Officers, and desired them, if any persons came within their Idea as proper, that they would mention them to me, that I might upon their comparative merits fix upon the most deserving.
Several of the Officers, from the Northward, spoke of the uncommon activity and exertions of Colo. Hay Deputy Qr Masr General in that department. Hearing him so well spoken of, I enquired very particularly of most of those who had served there the last Campaign, and of Generals Sullivan and Wayne who had served in that Country the two preceding ones in times of uncommon difficulty. They confirmed the favorable report of the others, and went so far as to say, that without disparagement to any Gentleman, they thought him the best qualified of any man upon the Continent for the office in question. Upon this universal concurrence of all parties, I think I may venture to recommend Colonel Hay to the consideration of Congress, and if, upon further inquiry, they should find him answer the high character which he bears, I hope no time may be lost in appointing him, provided some other has not already been the object of their choice. I will just add that Colo. Hay’s pretensions in right of seniority intitle him to notice.
You must be fully sensible that very little time is left between this and the opening of the next Campaign for the provision of Feild Equipage, Carriages, Horses and many other articles essentially necessary, towards which I cannot find that any Steps have yet been taken.
In my last I also took occasion to mention, that by Colo. pickerings appointment to the Board of War, I expected he would soon be called upon to take his Seat. In a letter from the Secretary of the 24th ulto I am desired to permit him to retire and nominate an Adjt General pro tempore. But as there is no person upon the spot that I can with propriety ask to accept of the place pro tem I am obliged to detain him, and am under the necessity for that reason of urging a new appointment

as speedily as possible. I have taken the same methods of endeavouring to find out a person qualified for an Adjutant General, that I did for that of Qr Mr General. But I cannot say that I have recd any account sufficiently satisfactory to determine me in favor of any particular person. I will just recite the Names that have been mentioned to me, which are Colonels Lee and Scammel of Massachusetts and New Hampshire. Colonels Innes and Davies of Virginia, and Major Scull of Pennsylvania. The four first are well known to many Gentlemen of Congress and Major Scull is warmly recommended by General St Clair.
The Enemy returned into Philada on sunday last, having made a considerable Hay Forage, which appeared to be their only intention. As they kept themselves in close order, and in such a position that no attack could be made upon them to advantage, I could do no more than extend light parties along their front, and keep them from plundering the inhabitants and carrying off Cattle and Horses, which had the desired effect.
I have the pleasure to inform you that a Vessel has fallen into Genl Smallwoods hands near Wilmington, I hope she will prove a valuable prize. You have the particulars in the inclosed extract of his letter.
Before this reaches you, you will have recd a letter from Genl Weedon, in which he has stated his objections to Genl Woodford’s taking rank of him. Genl Muhlenberg is gone to Virginia, and I therefore cannot say that would have been his objections, but I imagine they are founded upon the same Reasons as those of Genl Weedon: And you may perceive by the inclosed Copy of Genl Waynes letter to me, that he does not think that the rank of Colonel, which Genl Woodford held at the time of his resignation could operate in his favor upon his appointment to the Rank of Brig: General. I could therefore wish that Congress, as they now have the matter fully before them, would proceed to the final settlement of the relative Rank of the Brigadiers. I have recd information that the Militia of Jersey have taken possession of another of the Enemy’s Vessels which ran in ground upon their shore. I have reason to beleive the fact is so, but I have it not from full authority. I have the Honor to be with the greatest Respect Sir Yr most obt Servt

Go: Washington

